429 U.S. 399 (1977)
GUSTE, ATTORNEY GENERAL OF LOUISIANA, ET AL.
v.
JACKSON ET AL.
No. 76-61.
Supreme Court of United States.
Decided January 17, 1977.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
PER CURIAM.
A Louisiana statute[*] forbids performance of an abortion on a minor without her parents' consent, or her husband's consent if she is married. The United States District Court for the Eastern District of Louisiana enjoined enforcement of the statute. Its decision discusses only these special requirements for abortions on minors, but the injunction appears *400 to extend to the entire statute, and thus includes "informed consent" requirements applicable to all women. We vacate the injunction insofar as it bars enforcement of the "informed consent" requirements, and remand to the District Court so that it may consider the construction of those requirements, their validity in light of this Court's intervening decision in Planned Parenthood of Missouri v. Danforth, 428 U.S. 52, 65-67 (1976), and their severability from the remainder of the statute.
So ordered.
NOTES
[*]  Louisiana Rev. Stat. Ann. § 40:1299.33 (D) (Supp. 1976) reads as follows:

"No abortion shall be performed on any woman unless prior to the abortion she shall have been advised, orally and in writing, that she is not required to submit to the abortion and that she may refuse any abortion for any reason and without explanation and that she shall not be deprived of any governmental assistance or any other kind of benefits for refusing to submit to an abortion. This provision shall be of full force and effect notwithstanding the fact that the woman in question is a minor, in which event said minor's parents or if a minor emancipated by marriage, the minor's husband, shall also be fully advised of their right to refuse an abortion for the minor in the same manner as the minor is advised. Compliance with this provision shall be evidenced by the written consent of the woman that she submits to the abortion voluntarily and of her own free will, and by written consent of her parents, if she is an unmarried minor, and by consent of her husband if she is a minor emancipated by marriage, such written consent to set forth the written advice given and the written consent and acknowledgment that a full explanation of the abortion procedure to be performed has been given and is understood."